NUMBER 13-21-00180-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


CAMERON COUNTY,                                                                Appellant,

                                             v.

JOHN PAUL SOSSI,                                                                Appellee.


                    On appeal from the 444th District Court
                         of Cameron County, Texas.


                           MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
            Memorandum Opinion by Justice Benavides

       Appellee John Paul Sossi filed suit against appellant Cameron County (County)

after he was involved in a motor-vehicle accident with County employee Daniel Galvan,

a park ranger and commissioned peace officer. In this interlocutory appeal, the County

contends that the trial court erred in denying its plea to the jurisdiction because the County

conclusively established its immunity from Sossi’s suit through either the Texas Tort
Claims Act’s (TTCA) emergency-response exception or Ranger Galvan’s official

immunity. We reverse and render.

                                 I.     BACKGROUND

      On July 4, 2018, at approximately 8:00 p.m., Ranger Galvan was patrolling Isla

Blanca Park on the south end of South Padre Island when he received a phone call from

his superior, Sergeant Julio Silva, asking for backup on the north end of the island to

assist with crowd and traffic control. The holiday traffic on the island was bumper-to-

bumper, so Ranger Galvan decided to bypass the traffic by driving in the bicycle lane on

Padre Boulevard as he traveled northbound.

      Sossi was driving southbound on Padre Boulevard, waiting in the turning lane to

make an unprotected left turn onto East Pompano Street. Vehicles traveling in the two

northbound lanes of Padre Boulevard stopped and formed a gap in the traffic, allowing

Sossi to make his turn. As Sossi proceeded through the turn onto East Pompano Street,

he was struck by Ranger Galvan traveling in the northbound bicycle lane.

      Sossi filed suit against the County, alleging that Ranger Galvan’s negligent and

reckless conduct while in the course and scope of employment proximately caused Sossi

to suffer personal injury and property damage. Sossi cited § 101.025(a) of the TTCA as

the basis for the County’s waiver of immunity. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 101.025(a).

      The County filed a plea to the jurisdiction arguing, as they do here, that Ranger

Galvan’s conduct was excepted from the TTCA’s waiver of immunity because he was

responding to an emergency call and complying with the laws and ordinances applicable


                                           2
to emergency action. Alternatively, the County argued that Ranger Galvan was entitled

to official immunity because he acted in good faith when he responded to Sergeant Silva’s

request for backup. To support these arguments, the County attached copies of

deposition testimony by Ranger Galvan and Sossi, affidavits by Ranger Galvan and an

uninterested witness, and photographs of the scene.

       Ranger Galvan testified that he received a phone call from Sergeant Silva saying

that “he was overwhelmed with people in the north end.” Ranger Galvan considered the

situation to be an emergency because Sergeant Silva was by himself contending with

“reckless drivers” on the shoreline who “can strike a child or strike a pedestrian or cause

an accident.” Ranger Galvan explained that “distracted and intoxicated drivers are more

prevalent when large crowds are present,” and he was aware of complaints about

“reckless driving in that area.” Ranger Galvan believed that these circumstances posed

“a significant and immediate risk of injury-causing accidents, including serious accidents.”

       Additionally, Ranger Galvan said that the number of rangers on patrol in the north

end varies but in instances of high traffic, there are typically “two to three” rangers

assigned to that area. According to Ranger Galvan, he was the only ranger available to

respond to Sergeant Silva’s call because the three other rangers on patrol that day were

assigned to a “special detail.” Thus, “without assistance, Sergeant Silva was at a much

greater risk of himself suffering physical harm if he tried to break up a disturbance or if he

encountered resistance from anyone that he sought to arrest,” according to Ranger

Galvan.

       When Ranger Galvan received the call from Sergeant Silva, he was approximately


                                              3
seven miles away from the north end of the island. Ranger Galvan said that he activated

his lights and siren but “the traffic could not or would not move to allow me to use a regular

traffic lane to proceed northbound.” Due to the gridlock, Ranger Galvan believed it would

take “drastically over an hour” to reach Sergeant Silva’s location, so he elected to bypass

traffic in the bicycle lane. Ranger Galvan said he was driving “way less than the speed

limit,” which was thirty miles per hour, and estimated that he was driving “between 10 to

15 miles an hour” at the time of the accident. The witness agreed that Ranger Galvan’s

lights were activated and said the “officer was clearly doing less than 20 MPH.”

       During his deposition, Sossi testified that he could not remember if Ranger

Galvan’s lights and siren were on. He said the stopped vehicles obstructed his view of

the bicycle lane, so he was unaware Ranger Galvan was traveling in the bicycle lane until

impact. The witness agreed that Sossi “clearly could not see [Ranger Galvan]” before he

made his turn.

       Sossi filed a response to the plea arguing that material fact issues existed

regarding whether Ranger Galvan (1) was responding to an emergency call, and (2) acted

recklessly instead of in good faith. In addition to relying on evidence submitted by Ranger

Galvan, Sossi attached copies of the Texas Peace Officer’s Crash Report and an internal

incident report completed by Sergeant Silva. In the crash report, the investigating officer

opined that Ranger Galvan failed to yield the right-of-way to Sossi, suggesting that

Ranger Galvan was at fault. In the internal incident report, Sergeant Silva provided a brief

narrative of what occurred but did not mention that Ranger Galvan was responding to an

emergency call for backup at the time of the accident. According to Sossi, this omission


                                              4
raised a fact question as to whether Ranger Galvan even received a phone call from

Sergeant Silva.

       Sossi chiefly argued, however, that if an emergency had truly existed, then instead

of purportedly calling Ranger Galvan on his cell phone, Sergeant Silva would “have

followed proper protocol and used the official radio network for law enforcement to

communicate the emergency to all available units.” Because there was no emergency,

Sossi reasoned that Ranger Galvan’s decision to drive in the bicycle lane posed an

unreasonable risk to other motorists like himself.

       The trial court denied the plea, and this interlocutory appeal followed. See id.

§ 51.014(a)(8).

                     II.     STANDARD OF REVIEW & APPLICABLE LAW

       Subject matter jurisdiction is essential to a court’s authority to decide a case. Bland

Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000) (citing Tex. Ass’n of Bus. v.

Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993)). Whether a trial court has subject

matter jurisdiction is a question of law we review de novo. State Dep’t of Highways & Pub.

Transp. v. Gonzalez, 82 S.W.3d 322, 327 (Tex. 2002). A plaintiff must plead facts that

affirmatively demonstrate the trial court’s subject matter jurisdiction. Fleming v. Patterson,

310 S.W.3d 65, 68 (Tex. App.—Corpus Christi–Edinburg 2010, pet. struck) (citing Tex.

Air Control Bd., 852 S.W.2d at 446).

       Sovereign immunity protects the State and its agencies from lawsuits for money

damages and deprives a trial court of subject matter jurisdiction over the plaintiff’s claims.

Mission Consol. Indep. Sch. Dist. v. Garcia, 253 S.W.3d 653, 655 & n.2 (Tex. 2008).


                                              5
Governmental immunity offers the same protections for political subdivisions of the State

like counties. Harris County v. Sykes, 136 S.W.3d 635, 638 (Tex. 2004) (citing Wichita

Falls State Hosp. v. Taylor, 106 S.W.3d 692, 694 n.3 (Tex. 2003)). To prevail on a claim

of immunity, the governmental defendant “may challenge the pleadings, the existence of

jurisdictional facts, or both.” Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d 755,

770 (Tex. 2018). When a defendant challenges the existence of jurisdictional facts, the

analysis “mirrors that of a traditional summary judgment.” Tex. Dep’t of Transp. v. Lara,

625 S.W.3d 46, 52 (Tex. 2021) (quoting Mission Consol. Indep. Sch. Dist. v. Garcia, 372

S.W.3d 629, 634 (Tex. 2012)). Thus, “in evaluating the parties’ evidence, we take as true

all evidence favorable to the nonmovant and indulge every reasonable inference and

resolve any doubts in the nonmovant’s favor.” City of San Antonio v. Maspero, 640

S.W.3d 523, 528–29 (Tex. 2022) (citing Tex. Dep’t of Parks & Wildlife v. Miranda, 133

S.W.3d 217, 228 (Tex. 2004)). Also, when a governmental entity establishes the absence

of a jurisdictional fact, the burden shifts to the plaintiff to raise a genuine issue of material

fact for the jury to resolve; otherwise, the trial court should rule on the plea as a matter of

law. Miranda, 133 S.W.3d at 228.

       As a political subdivision of the State, the County is generally immune from suits

for tort damages unless immunity has been waived by the TTCA. See Hidalgo County v.

Gonzalez, 128 S.W.3d 788, 796 (Tex. App.—Corpus Christi–Edinburg 2004, no pet.)

(citing County of Cameron v. Brown, 80 S.W.3d 549, 554 (Tex. 2002)). Under the TTCA,

the County is vicariously liable for auto accidents caused by its employees acting within

the scope of their employment. See TEX. CIV. PRAC. & REM. CODE ANN. § 101.021(1)(A).


                                               6
However, “[t]he Legislature has determined that the public good will be better served by

encouraging public employees to take immediate action in emergency situations, rather

than by suing them later if their actions were imprudent.” City of San Antonio v. Hartman,

201 S.W.3d 667, 673 (Tex. 2006). Accordingly, the TTCA’s waiver of immunity is not

triggered by “the action of an employee while responding to an emergency call or reacting

to an emergency situation if the action is in compliance with the laws and ordinances

applicable to emergency action.” TEX. CIV. PRAC. & REM. CODE ANN. § 101.055(2). If no

such law or ordinance exists, then immunity is retained so long as “the action is not taken

with conscious indifference or reckless disregard for the safety of others.” Id. When, as

here, a governmental entity raises the emergency-response exception, the plaintiff bears

the burden of establishing that the exception does not apply. Maspero, 640 S.W.3d at

529 (citing Hartman, 201 S.W.3d at 672).

      On the other hand, official immunity is an affirmative defense that insulates a

governmental employee from personal liability for the performance of discretionary duties

within the scope of the employee’s authority, provided the employee acts in good faith.

Univ. of Hous. v. Clark, 38 S.W.3d 578, 580 (Tex. 2000). As an affirmative defense, the

party urging official immunity must conclusively prove each element of the defense to

obtain summary judgment. Id. (citing Kassen v. Hatley, 887 S.W.2d 4, 8–9 (Tex. 1994)).

“When official immunity shields a governmental employee from liability, sovereign

immunity shields the governmental employer from vicarious liability.” Id. (citing DeWitt v.

Harris County, 904 S.W.2d 650, 653 (Tex. 1995); see TEX. CIV. PRAC. & REM. CODE ANN.

§ 101.021(1)(B) (limiting a governmental employer’s vicarious liability to the extent “the


                                            7
employee would be personally liable to the claimant according to Texas law”).

                                     III.   ANALYSIS

      Sossi argues, as he did in the trial court, that he raised a fact issue on whether

Ranger Galvan was “responding to an emergency call.” See TEX. CIV. PRAC. & REM. CODE

ANN. § 101.055(2). The thrust of his argument is that police generally follow certain

procedures when requesting emergency backup, and the fact Sergeant Silva called

Ranger Galvan directly on his cell phone, as opposed to radioing for emergency backup

through dispatch, raises an inference that Sergeant Silva did not consider the situation to

be an emergency. The County responds that, regardless of whether Ranger Galvan was

“responding to an emergency call,” the exception also broadly applies to government

employees “reacting to an emergency situation,” and either way, the key inquiry is

whether he was taking emergency action. See id.; Hartman, 201 S.W.3d at 673

(“[B]ecause the Act creates governmental liability where it would not otherwise exist, we

cannot construe section 101.055(2) to exclude emergencies the Legislature might have

intended to include.” (citing City of Houston v. Jackson, 192 S.W.3d 764, 770 (Tex.

2006))).

      To that end, the County argues that it conclusively established that the

circumstances that day—a single patrol officer “overwhelmed” by large holiday crowds

and reckless drivers on a beach—constituted an emergency. We note that determining

what constitutes an “emergency” is a fact-specific inquiry. See, e.g., Hartman, 201 S.W.3d

at 672–73 (finding that a flood constituted an emergency); City of San Antonio v. Smith,

562 S.W.3d 75, 84–85 (Tex. App.—San Antonio 2018, pet. denied) (finding that a downed


                                            8
light pole blocking the roadway constituted an emergency); Pakdimounivong v. City of

Arlington, 219 S.W.3d 401, 410 (Tex. App.—Fort Worth 2006, pet. denied) (finding that

an arrestee escaping from a police vehicle constituted an emergency). But we need not

decide that question today, because even if the situation did not rise to the level of an

emergency, the County conclusively showed that Ranger Galvan is entitled to official

immunity.

       As noted, a governmental employee is entitled to official immunity for discretionary

duties performed within the scope of the employee’s authority and in good faith. Univ. of

Hous., 38 S.W.3d at 580. It is undisputed that by driving in the bicycle lane, Ranger

Galvan was performing a discretionary function within the scope of his authority.1 Sossi

contends, however, that the County has not conclusively proven that Ranger Galvan was

acting in good faith at the time of the collision. In particular, he argues that, coupled with

the “dubious nature” of the phone call, “[t]he fact that [Ranger] Galvan was speeding

immediately before the collision, failed to safely clear the intersection, and exercised no

caution are genuine issues of material fact for a jury to consider in determining whether

[Ranger] Galvan’s actions obtain [o]fficial [i]mmunity status as a matter of law.”

       In the context of an emergency response, as alleged by the County here, “good

faith depends on how a reasonably prudent officer could have assessed both the need to

which an officer responds and the risks of the officer’s course of action, based on the

officer’s perception of the facts at the time of the event.” City of San Antonio v. Riojas,


       1   Under the Texas Transportation Code and municipal ordinance, Ranger Galvan was authorized
to drive in the bicycle lane for emergency purposes. See TEX. TRANSP. CODE ANN. § 545.058(c); S. PADRE
ISLAND, TEX., CODE OF ORDINANCES ch. 18, art. 1, § 18-19(A)(19) (2018), available at https://
library.municode.com/tx/south_padre_island/codes/code_of_ordinances (last visited Aug. 30, 2022).
                                                  9
640 S.W.3d 534, 539 (Tex. 2022) (quoting Wadewitz v. Montgomery, 951 S.W.2d 464,

467 (Tex. 1997)). Need factors include “the seriousness of the crime or accident to which

the officer responds, whether the officer’s immediate presence is necessary to prevent

injury or loss of life or to apprehend a suspect, and what alternative courses of action, if

any, are available to achieve a comparable result.” Id. (quoting Wadewitz, 951 S.W.2d at

467). On the other side of the ledger, risk factors include the severity and likelihood of

harm to bystanders, “and whether any risk of harm would be clear to a reasonably prudent

officer.” Id. (quoting Wadewitz, 951 S.W.2d at 467).

       The Supreme Court of Texas has explained that the “need-risk assessment does

not place an onerous burden on law enforcement,” comparing it to an abuse of discretion

standard. Id. at 539–40 (citing Clark, 38 S.W.3d at 581). “Magic words are not required

to establish that a law-enforcement officer considered the need/risk balancing factors.”

Tex. Dep’t of Pub. Safety v. Bonilla, 481 S.W.3d 640, 645 (Tex. 2015) (per curiam) (citing

Wadewitz, 951 S.W.2d at 467). “[W]hen the summary-judgment record bears competent

evidence of good faith, that element of the official-immunity defense is established unless

the plaintiff shows that no reasonable person in the officer’s position could have thought

the facts justified the officer’s actions.” Id. at 643 (citing City of Lancaster v. Chambers,

883 S.W.2d 650, 657 (Tex. 1994)). Simply put, official immunity protects “all but the plainly

incompetent or those who knowingly violate the law.” Riojas, 640 S.W.3d at 540 (quoting

Bonilla, 481 S.W.3d at 643).

       In Ranger Galvan’s affidavit, which was consistent with his deposition testimony,

he explained his need-risk assessment as follows:


                                             10
3. On the evening of July 4, 2018, I was in Isla Blanca Park on South Padre
Island when I received a call from Sergeant Julio Silva, a superior officer,
for assistance. Sergeant Silva was in the North End area of South Padre
Island. He advised me that the shoreline was packed, that he was
overwhelmed with people in the North End, and that drivers were acting
recklessly and putting other persons on the beach at risk. I also heard on
my police radio, before and during my shift, calls regarding reckless driving
in that area. This presented an emergency situation because crowds and
traffic were much heavier than usual because of the holiday, because
beachgoers share the beach with heavy traffic, because distracted and
intoxicated drivers are more prevalent when large crowds are present, and
because those factors caused a significant and immediate risk of injury-
causing accidents, including serious accidents, and of persons acting
disorderly and engaging in assaultive, vandalistic, and reckless conduct.
Moreover, without assistance, Sergeant Silva was at a much greater risk of
himself suffering physical harm if he tried to break up a disturbance or if he
encountered resistance from anyone that he sought to arrest.

4. As soon as I left Isla Blanca Park, I activated my emergency lights and
sirens. I encountered bumper-to-bumper traffic on Padre Blvd., which is also
known as Park Road 100, a state highway. I needed to timely respond to
Sergeant Silva’s request for assistance to help control the crowd and to
prevent injuries to persons and property in the North End and because no
other officer in the area was available to assist Sergeant Silva.

5. I was around seven miles from Sergeant Silva’s location. Despite
activating the emergency lights and siren on my patrol vehicle, the traffic
could not or would not move to allow me to use a regular lane to proceed
northbound on Padre Blvd. to Sergeant Silva’s location.

6. To timely assist Sergeant Silva and help him control the situation earlier
rather than much later, I chose to use the paved shoulder of Padre Blvd. to
pass the stalled traffic. The paved shoulder is also designated as a bicycle
lane. The emergency lights and siren on my patrol vehicle were still
activated. I was driving 10 to 15 miles per hour in the bicycle lane with a
motorist or bicyclist, I considered the risk to be minimal because motorists
are expected to check the bicycle lane before entering or crossing it,
because I was traveling on a straight road without obstructions in the bicycle
lane such that I could see and be seen a significant distance down the lane,
because my patrol vehicle was more visible than a bicycle, because I was
traveling at a low speed with my emergency lights and siren activated, and
because, in the unlikely event a collision occurred, the collision would occur
at a low speed and be unlikely to result in major injury. I considered the risk
justified because of the need to give timely assistance to Sergeant Silva and

                                      11
       because the only alternative course of action was to leave Sergeant Silva
       unassisted while I waited for the traffic in the main lanes to clear. If I stayed
       in the traffic, my response time would have been drastically over an hour.

       Sossi has never controverted Ranger Galvan’s account of the conditions on South

Padre Island that day, and although a mixture of “packed” beaches and “reckless drivers”

may not be as urgent as an ongoing assault or a highspeed chase, Ranger Galvan clearly

articulated a legitimate need to reach the north end of the island sooner rather than later.

See Riojas, 640 S.W.3d at 541 (explaining that “official immunity’s purpose [is]

encouraging energetic law enforcement”).

       Most importantly, Ranger Galvan’s response was proportionate to the need.

Contrary to Sossi’s suggestion on appeal that Ranger Galvan “was speeding immediately

before the collision . . . and exercised no caution,” the undisputed evidence in the record

shows that Ranger Galvan had activated his lights and siren and “was clearly doing less

than 20 MPH” at the time of the accident. Additionally, Ranger Galvan provided a photo

of the intersection of Padre Boulevard and East Pompano Street that is consistent with

his description of Padre Boulevard as “a straight road without obstructions in the bicycle

lane such that I could see and be seen a significant distance down the lane.”

       Finally, Ranger Galvan’s decision to proceed through the intersection at a low rate

of speed posed a minimal risk of serious injury to the public. This is not a case where an

emergency response vehicle entered an intersection against a red light, and even those

situations, which are inherently dangerous, can result in a finding of official immunity. See,

e.g., City of San Angelo Fire Dep’t v. Hudson, 179 S.W.3d 695, 703–06 (Tex. App.—

Austin 2005, no pet.) (concluding firefighter that considered risks, looked for traffic that


                                              12
might pose danger, and weighed risks and need before proceeding through red light was

entitled to summary judgment on official immunity defense). Instead, the northbound

lanes on Padre Boulevard had the right-of-way at the intersection, and when Sossi made

his unprotected left turn, he was responsible for confirming the bicycle lane was clear

before proceeding through the lane. See S. PADRE ISLAND, TEX., CODE OF ORDINANCES ch.

18, art. 1, § 18-19(A)(19) (2018), available at https://library.municode.com/tx/

south_padre_island/codes/code_of_ordinances (last visited Sept. 12, 2022) (“The driver

of a motor vehicle shall yield to any bicycle in the lane at all times.”).

       Regardless, mere negligence is not sufficient to show that Ranger Galvan acted in

bad faith. See Chambers, 883 S.W.2d at 655 (“If public officials perform their duties

without negligence, they do not need immunity. The complex policy judgment reflected

by the doctrine of official immunity, if it is to mean anything, protects officers from suit

even if they acted negligently.” (citing Chapman v. Gonzales, 824 S.W.2d 685, 687–88

(Tex. App.—Houston [14th Dist.] 1992, writ denied))); Wadewitz v. Montgomery, 914

S.W.2d 239, 243 (Tex. App.—Waco 1996), aff’d, 951 S.W.2d 464 (Tex. 1997) (“The

Chambers test allows a police officer wide latitude in deciding how to perform his

discretionary duties and tolerates a great amount of negligence in the manner in which

he performs them before he will be found to have acted in bad faith.” (citing Chambers,

883 S.W.2d at 656–57)); see also City of Dallas v. Ross, No. 05-21-00001-CV, 2021 WL

4304478, at *5 (Tex. App.—Dallas Sept. 22, 2021, no pet.) (mem. op.) (“The mere fact

that an accident occurred is not evidence that [the officer] did not act in good faith.

Otherwise, no officer would be entitled to official immunity in a traffic accident when


                                              13
responding to an emergency situation.”).

       Based on the record before us, we conclude that Ranger Galvan presented

competent evidence of good faith, and Sossi failed to show “that no reasonable person in

the officer’s position could have thought the facts justified the officer’s actions.” Bonilla,

481 S.W.3d at 643 (quoting Chambers, 883 S.W.2d at 657). Because Ranger Galvan is

entitled to official immunity, the trial court erred when it denied the County’s plea to the

jurisdiction.

                                    IV.     CONCLUSION

       We reverse and render judgment dismissing the case for want of jurisdiction.



                                                                 GINA M. BENAVIDES
                                                                 Justice


Delivered and filed on the
22nd day of September, 2022.




                                             14